NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                                _____________

                                    No. 11-1579
                                   _____________

                          UNITED STATES OF AMERICA

                                          v.

                             CHIAMAKA WILLIFORD,
                                             Appellant
                                _______________

            APPEAL FROM THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA
                    (D.C. Crim. Action No. 03-cr-00566-002)
                   District Judge: Honorable Stewart Dalzell
                               _______________

                     Submitted Under Third Circuit LAR 34.1(a)
                                September 22, 2011
                                _______________

      Before: FISHER, HARDIMAN, and GREENAWAY, JR., Circuit Judges.

                           (Opinion Filed October 7, 2011)
                                 _______________

                                     OPINION
                                 ________________

GREENAWAY, JR., Circuit Judge.

      Appellant Chiamaka Williford (“Williford”) appeals the District Court’s March 1,

2011 commitment order, revoking his supervised release and sentencing him to twelve

months of imprisonment with no period of supervised release upon release from
imprisonment. Williford contends that the March 1, 2011 sentence was procedurally and

substantively infirm, because the District Court sentenced him to a prison term above the

advisory sentencing Guidelines, which recommended a sentence between five (5) and

eleven (11) months for a Grade C violation. Williford also argues that the District Court

failed to consider all of the 18 U.S.C. § 3553(a) factors and failed to issue a written

statement of reasons for the above-Guidelines sentence imposed.

       For the following reasons, we will affirm the District Court’s order.

                                  I.   BACKGROUND

       We write primarily for the benefit of the parties and shall recount only the

essential facts. Williford is a convicted felon, having pled guilty to two counts of

distribution of cocaine base within 1,000 feet of a school, in violation of 21 U.S.C. §

860(a), and one count of aiding and abetting the distribution of cocaine base within 1,000

feet of a school, in violation of 21 U.S.C. § 860(a) and 18 U.S.C. § 2. The District Court

imposed a sentence of 46 months of incarceration, to be followed by six years of

supervised release. Williford’s supervised release began on February 1, 2007.

       On June 10, 2008, the Probation Office filed a petition alleging that Williford had

committed multiple violations of the conditions of his supervised release. At the

revocation hearing, the District Court found Williford to be in violation of his supervised

release, and extended his term of supervised release by an additional five months.

Williford was also ordered to attend a reentry program.




                                              2
       Several months later, the Probation Office filed a second petition alleging that

Williford had violated the conditions of his supervised release. After a second revocation

hearing, the District Court further modified the conditions of supervised release, by

confining Williford to 60 days of house arrest with electronic monitoring and ordering

him to attend an occupational reentry program.

       More than a month later, the Probation Office filed a third petition, alleging that

Williford had assaulted the mother of his child and violated the restrictions of house

arrest. Following a third revocation hearing, the Court revoked Williford’s supervised

release, ordered that he be incarcerated for four months, and placed him on supervised

release for 38 months.

       On November 20, 2009, Williford began his extended term of supervised release.

Over the next year, he allegedly used marijuana, failed to show up for appointments with

the Probation Office at required times, failed to obtain employment, failed to report to the

Probation Office within 72 hours of being arrested, and associated with a co-defendant

from his underlying narcotics convictions. These alleged actions resulted in another

petition being filed. The Probation Office requested modification of the conditions of

supervised release, including placement in a residential reentry center for three months.

Williford waived a revocation hearing and agreed to the proposed modification, and




                                             3
entered a residential reentry center; however, within two weeks Williford was terminated

from the program for refusing to surrender contraband to the staff upon request.1

       Based on this termination, the Probation Office filed another petition alleging that

Williford violated the terms of his supervised release. A violation hearing was scheduled

in short order, but Williford failed to appear. This failure to appear, coupled with

Williford’s failure to appear for a drug test the previous Friday, led the District Court to

issue a bench warrant for Williford’s arrest. Williford remained a fugitive until February

24, 2011.

       On March 1, 2011, the District Court held a violation hearing and found that

Williford violated the conditions of his supervised release by failing to follow the rules of

the residential reentry center. After holding a violation hearing, the District Court

revoked his supervised release and ordered that he be incarcerated for 12 months. He

filed a timely notice of appeal.

               II.    JURISDICTION AND STANDARD OF REVIEW

       The District Court had subject matter jurisdiction, pursuant to 18 U.S.C. § 3231

and § 3583(e), to determine whether to revoke a sentence of supervised release. See

United States v. Dees, 467 F.3d 847, 851 (3d Cir. 2006) (Under 18 U.S.C. § 3583(e)(3),


1
  The resident supervisor testified that he conducted a wand search and a pat down search
of Williford and felt an object that he believed to be a cell phone. The program director
observed a subsequent pat down search and wand search and also believed that Williford
was concealing a cell phone. Williford disputed that the object was a cell phone, but
refused the program director’s directive to hand over the object. This violation of
supervised release is classified in the Sentencing Guidelines as a “C” violation.

                                              4
“when certain conditions are met, a district court can revoke a term of supervised release,

and require the defendant to serve in prison all or part of the term of supervised release

authorized by statute for the offense that resulted in such term of supervised

release.”)(internal quotation marks omitted).

       We have jurisdiction under 28 U.S.C. § 1291 to review the District Court’s final

judgment of conviction and sentence. We also have jurisdiction under 18 U.S.C. §

3742(a) to review the sentence imposed upon a defendant after revocation of supervised

release.

       A district court’s sentencing procedure is reviewed for abuse of discretion. Gall v.

United States, 552 U.S. 38, 51-52 (2007). On abuse of discretion review, the Court of

Appeals gives due deference to the district court’s sentencing decision. Id. at 51. District

courts have discretion when sentencing and appellate review is limited to determining

whether the sentence imposed is reasonable. Id. “Our appellate review proceeds in two

stages. It begins by ensuring that the district court committed no significant procedural

error, such as (1) failing to calculate (or improperly calculating) the U.S. Sentencing

Guidelines range; (2) treating the Guidelines as mandatory; (3) failing to consider the 18

U.S.C. § 3553(a) factors; or (4) selecting a sentence based on clearly erroneous facts, or

failing to adequately explain the chosen sentence and to include an explanation for any

deviation from the Guidelines range.” United States v. Tomko, 562 F.3d 558, 567 (3d

Cir. 2009) (en banc) (quoting Gall, 552 U.S. at 597). If the district court’s sentence is

procedurally sound, we will affirm it unless no reasonable sentencing court would have

                                              5
imposed the same sentence on that particular defendant for the reasons the district court

provided. Id. at 568.

       At stage two, we consider a sentence’s substantive reasonableness. “Our

substantive review requires us not to focus on one or two factors, but on the totality of the

circumstances. At both stages of our review, the party challenging the sentence has the

burden of demonstrating unreasonableness.” Id. at 567 (internal quotation marks,

brackets, and citations omitted). The procedural and substantive reasonableness of a

district court’s sentence upon revocation of supervised release is reviewed for abuse of

discretion. United States v. Doe, 617 F.3d 766, 769 (3d Cir. 2010).

                                     III.   ANALYSIS

       After the Supreme Court’s decision in United States v. Booker, 543 U.S. 220

(2005), sentencing Guidelines were no longer deemed mandatory. Instead, they were

deemed advisory. Since Booker, district courts are required to follow a three-step

process in determining the appropriate sentence in this advisory scheme. “(1) Courts

must continue to calculate a defendant’s Guidelines sentence precisely as they would

have before Booker. (2) In doing so, they must formally rule on the motions of both

parties and state on the record whether they are granting a departure and how that

departure affects the Guidelines calculation, and take into account our Circuit’s pre-

Booker case law, which continues to have advisory force. (3) Finally, they are required

to exercise [their] discretion by considering the relevant [§ 3553(a)] factors, in setting the

sentence they impose regardless whether it varies from the sentence calculated under the

                                              6
Guidelines.” United States v. Gunter, 462 F.3d 237, 247 (3d Cir. 2006) (internal citations

omitted).

       The sentencing judges are statutorily required to state their reasons for imposing a

sentence, although a comprehensive, detailed opinion is not required. Rita v. United

States, 551 U.S. 338, 356 (2007). The judge must provide an explanation that is

sufficient to “satisfy the appellate court that [the district court] considered the parties’

arguments and ha[d] a reasoned basis for exercising [its] own legal decision-making

authority.” Id.

       Williford contends that the District Court failed to consider the § 3553(a) factors

when it sentenced him to twelve months of imprisonment for a Grade C technical

violation of his supervised release, and did not address its rationale for the sentence it

imposed. We disagree. Under the Statutory Guidelines, after considering the § 3553(a)

factors, the district court may:

       revoke a term of supervised release, and require the defendant to serve in
       prison all or part of the term of supervised release authorized by statute for
       the offense that resulted in such term of supervised release without credit
       for time previously served on postrelease supervision, if the court, pursuant
       to the Federal Rules of Criminal Procedure applicable to revocation of
       probation or supervised release, finds by a preponderance of the evidence
       that the defendant violated a condition of supervised release, except that a
       defendant whose term is revoked under this paragraph may not be required
       to serve on any such revocation more than 5 years in prison if the offense
       that resulted in the term of supervised release is a class A felony, more than
       3 years in prison if such offense is a class B felony, more than 2 years in
       prison if such offense is a class C or D felony, or more than one year in any
       other case.
18 U.S.C. § 3583(e)(3).


                                               7
      According to § 7B1.4(a) of the Sentencing Guidelines, and based on a

criminal history category of III, the range of imprisonment applicable for

revocation of a Grade C violation is 5 to 11 months. Further, Commentary 3 to §

7B1.4 states that “[i]n the case of a Grade C violation that is associated with a

high risk of new felonious conduct . . . an upward departure may be warranted.”

      The District Court was not required to impose a sentence within the

advisory Guidelines range. It could have imposed a sentence up to the statutory

maximum of 2 years of imprisonment. The advisory Guidelines range was

correctly calculated from 5 to 11 months of imprisonment. The District Court

considered arguments from the government and Williford’s counsel regarding the

sentence to be imposed. Williford’s counsel requested a sentence in the “several

month” advisory Guidelines range, and the government discussed the 5 to 11

month range. After considering all of the abovementioned factors, the District

Court exercised its discretion in sentencing Williford to 12 months of

imprisonment. In doing so, there was no abuse of discretion.

      The next step in sentencing is to “consider those arguments in light of the §

3553(a) factors.” Gunter, 462 F.3d at 247. Williford contends that the District

Court did not consider the § 3553(a) factors. We disagree. The District Court is

not required to list each factor. It is evident from the transcript of the last




                                              8
    revocation hearing that the Court considered the factors. 2 We find that the

    District Court considered the § 3553(a) factors. The nature and seriousness of the

    offense is reflected in the record regarding Williford’s extensive interactions with

    the District Court, including the recitation of the countless revocation hearings the

    Court held. The District Court discussed the need for the sentence imposed,

    apparently patience and deterrence had not worked. Although reluctant to exceed

    the Guidelines, the District Court revoked Williford’s supervised release and

    sentencing him to 12 months of imprisonment. The record shows that the District

    Court considered the § 3553(a) factors.

          Most important, the District Court took into account that Williford became

    a fugitive, thus disobeying the Court’s Order. Also, the District Court noted

    “[t]here’s no question he’s a serial violator. . . .” Williford had at least four

    revocation hearings over time.

          The substantive component of a reasonableness review requires the appellate court

to take into account the totality of the circumstances. United States v. Lychock, 578 F.3d
214, 217 (3d Cir. 2009). Although the appellate court considers the extent of any

variance from the advisory Guidelines range, it must also give due deference to the

district court’s decision that the § 3553(a) factors, on a whole, justify the extent of the

2
 “A sentencing court need not make findings as to each factor if the record otherwise
makes clear that the court took the factors into account.” United States v. Cooper, 437
F.3d 324, 329 (3d Cir. 2006). A district judge “should set forth enough to satisfy the
appellate court that he has considered the parties’ arguments and has a reasoned basis for
exercising his own legal decision making authority.” Rita, 551 U.S. at 356.

                                                  9
variance. Id. The substantive reasonableness of each sentence must be evaluated on its

own terms, based on the reasons that the district court provided, in light of the particular

facts and circumstances of that case. Tomko, 562 F.3d at 574. In looking at the totality

of the circumstances, we determine whether a reasonable court would have applied the

same sentence as the district court. See Lychock, 578 F.3d at 219 n.2.

       Here, the sentence was not procedurally unreasonable. The only question for us to

resolve is whether the District Court abused its discretion in sentencing Williford to one

month above the advisory Guidelines range. The District Court did not commit a

procedural error; the appropriate U.S. Sentencing Guidelines range was not contested by

either party, and the District Court did not treat the Guidelines as mandatory. In addition,

the District Court considered the 18 U.S.C. § 3553(a) factors and selected a sentence

based on appropriate facts elucidated in the record. The District Court adequately

explained the sentence it imposed. The sentence is substantively reasonable. The

District Court did not abuse its discretion by sentencing Williford to 12 months of

imprisonment.

                                  IV.    CONCLUSION

       For the foregoing reasons, we will affirm the District Court’s order.




                                             10